Case 5:20-cv-00329-SMH-MLH Document 24 Filed 04/21/21 Page 1 of 8 PageID #: 602




                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF LOUISIANA
                              SHREVEPORT DIVISION

 THOMAS LEMONS                                    CIVIL ACTION NO. 20-0329

 VERSUS                                           JUDGE S. MAURICE HICKS, JR.

 ST. PAUL FIRE & MARINE                           MAGISTRATE JUDGE HORNSBY
 INSURANCE COMPANY


                                MEMORANDUM RULING

       Before the Court is a Motion for Partial Summary Judgment filed by Defendants

 St. Paul Fire & Marine Insurance Company (“St. Paul”). See Record Document 20.

 Plaintiff Thomas Lemons (“Lemons”) has filed an opposition. See Record Document 22.

 St. Paul has replied. See Record Document 23. For the foregoing reasons, St. Paul’s

 Motion for Partial Summary Judgment is hereby GRANTED.

                                FACTUAL BACKGROUND

       This removed insurance coverage action stems from a 2018 car accident in Panola

 County, Texas. See Record Document 1-1 at ¶3. While serving his employer, CNC Oilfield

 Services (“CNC”), Lemons and a coworker were hit by an adverse driver on Highway 79.

 See id. at ¶¶4-5. The adverse driver was solely at fault for the accident and was

 underinsured by USAA. See id. at ¶¶6-7. Lemons suffered numerous severe injuries as

 a result of the crash and claims he is entitled to a significant award for both present and

 future damages. See id. at ¶¶16-18.

       At the time of the collision, CNC had a policy of Uninsured/Underinsured Motorist

 (“UM”) coverage with St. Paul. See id. at ¶5. On August 15, 2018, the St. Paul claim

 representative assigned to the matter received a request for a UM claim from the office



                                        Page 1 of 8
Case 5:20-cv-00329-SMH-MLH Document 24 Filed 04/21/21 Page 2 of 8 PageID #: 603




 of Jack Bailey, Jr. (“Bailey”) on behalf of Lemons. See Record Document 20-3. Within

 minutes, the representative emailed Bailey’s office back requesting a letter of

 representation. See id. This letter of representation was not sent to St. Paul, however,

 until over five months later on January 21, 2019. See id. The following day, the claims

 representative noted that liability coverage had not yet been confirmed. See id. Phone

 calls were then exchanged between St. Paul and Bailey’s office, in which $140,000 in to-

 date medical expenses were outlined to the claims representative, who in turn sought the

 underinsured policy and a status on negotiations with USAA. See id.

       On February 4, 2019, a newly assigned St. Paul claim representative noted

 information was still needed on the underinsured policy with USAA. See id. After obtaining

 the USAA adjuster’s name, where negotiations stood with USAA, and the status of

 Lemons’ worker’s compensation claim from Bailey’s office, the representative phoned

 USAA and was verbally provided the liability limits on the adverse driver’s policy on

 February 8. See id. Three weeks later, the representative spoke with a worker’s

 compensation representative who informed him that USAA’s policy limits were $30,000,

 but to her knowledge, the limit had not yet been offered. See id. On May 22, 2019, the

 representative logged that St. Paul had still not received medical records or a formal UM

 claim demand. See id.

       The claims representative reviewed the claim file on June 17, July 9, July 18,

 August 20, September 9, October 8, November 20, and December 12, 2019, and logged

 no changes in documentation provided on each of these dates. See id. Emails were also

 sent to Bailey’s office requesting documentation and status updates on the majority of

 these dates, but no responses were received. See id. Finally, on December 19, Bailey’s



                                        Page 2 of 8
Case 5:20-cv-00329-SMH-MLH Document 24 Filed 04/21/21 Page 3 of 8 PageID #: 604




 office responded that USAA had offered to tender the $50,000 policy limit and a tentative

 settlement agreement had been reached on the worker’s compensation claim, but a child

 support lien was proving to be an impediment. See id. Bailey’s office also inquired if it had

 sent Lemons’ medical records to St. Paul yet, then provided a Dropbox link on a

 subsequent email dated December 23. See id. After reviewing these records on January

 8, 2020, the claim representative sent a list of missing medical records St. Paul would

 need to proceed. See id. On January 23, Bailey’s office requested a copy of the UM policy

 from St. Paul, which was provided later that day. See id.

        That same day, Lemons filed the instant suit against St. Paul in the First Judicial

 Court, Caddo Parish. See Record Document 1. Lemons alleges that despite providing

 satisfactory proof of loss, St. Paul has arbitrarily and capriciously failed to adjust his claim

 and make reasonable payment under this policy. See id. at ¶19. He argues St. Paul’s

 failures constitute bad faith under Louisiana law and entitle him to an award of penalties,

 reasonable attorney’s fees, and mental anguish damages. See id. St. Paul’s Motion for

 Partial Summary Judgment seeks dismissal of these bad faith claims, arguing it was not

 provided satisfactory proof of loss until after this suit had been brought. See Record

 Document 20.

                                    LAW AND ANALYSIS

        I.     Summary Judgment Standard

        Summary judgment is proper when “there is no genuine dispute as to any material

 fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). A

 genuine dispute of material fact exists if the record, taken as a whole, could lead a rational

 trier of fact to find for the non-moving party. See Anderson v. Liberty Lobby, Inc., 477 U.S.



                                          Page 3 of 8
Case 5:20-cv-00329-SMH-MLH Document 24 Filed 04/21/21 Page 4 of 8 PageID #: 605




 242, 248, 106 S. Ct. 2505, 2510 (1986). When reviewing a motion for summary judgment,

 the court must view “all facts and inferences in the light most favorable to the non-moving

 party.” Romero v. City of Grapevine, Texas, 888 F.3d 170, 175 (5th Cir. 2018). But the

 non-moving party “cannot defeat summary judgment with conclusory allegations,

 unsubstantiated assertions, or only a ‘scintilla of evidence.’” Hathaway v, Bazanay, 507

 F.3d 312, 319 (5th Cir. 2007).

         II.     Louisiana Revised Statutes 22:1892 and 22:1973

         Lemons’ bad faith claims against St. Paul are rooted in La. R.S. 22:1892 and

 22:1973. 1 See Record Document 1-1 at ¶19. These two provisions prohibit “virtually

 identical” conduct—the failure to pay a claim after receiving satisfactory proof of loss

 when that failure to pay is arbitrary, capricious, or without probable cause. Korbel v.

 Lexington Ins. Co., 308 Fed. Appx. 800, 803 (5th Cir. 2009) (citing Reed v. State Farm

 Mut. Auto. Ins. Co., 2003-0107 (La. 10/21/03), 857 So.2d 1012, 1020). The primary

 difference between the two statutes is the time period allowed for payment, with § 1892

 requiring payment within thirty days after receipt of satisfactory proof of loss, and § 1973

 requiring payment within sixty days. See id; La. R.S. 22:1892(A)(1); 22:1973(B)(5).

 Whether or not a refusal to pay is arbitrary, capricious, or without probable cause is

 dependent upon the facts known to the insurer at the time of its action. See Reed, 857

 So.2d at 1021. Because both statutes are penal in nature, they must be strictly construed.

 See id. at 1020; Hart v. Allstate Ins. Co., 437 So.2d 823, 827 (La. 1983).

         A satisfactory proof of loss is that which is sufficient to fully apprise the insurer of

 the insured’s claim. See McDill v. Utica Mut. Ins. Co., 475 So.2d 1085, 1089 (La. 1985)


 1The Court notes these statutes were previously codified at 22:658 and 22:1220, respectively. Both statutes
 were recodified in 2009 with no substantive changes made.

                                               Page 4 of 8
Case 5:20-cv-00329-SMH-MLH Document 24 Filed 04/21/21 Page 5 of 8 PageID #: 606




 (emphasis in original). To establish satisfactory proof of loss, the insured must establish

 the insurer received sufficient facts demonstrating (1) the owner or operator of the other

 vehicle was uninsured or underinsured, (2) the other driver was at fault, (3) such fault

 gave rise to damages, and (4) the extent of those damages. See id; Hart, 437 So.2d at

 828.

        “One who claims entitlement to penalties and attorney fees has the burden of

 proving the insurer received satisfactory proof of loss as a predicate to a showing that the

 insurer was arbitrary, capricious, or without probably cause.” Reed, 857 So.2d at 1020

 (citing Hart, 437 So.2d at 828). Consequently, “a plaintiff who possesses information that

 would suffice as satisfactory proof of loss, but does not relay that information to the insurer

 is not entitled to a finding that the insurer was arbitrary or capricious.” Id. at 1020-21 (citing

 McClendon v. Economy Fire & Cas. Ins. Co., 98-1537 (La. App. 3 Cir. 4/7/99), 732 So.2d

 727, 730).

        III.    Analysis

        The instant dispute centers on whether Lemons provided St. Paul with satisfactory

 proof of loss, triggering the insurer’s obligations. St. Paul argues it did not receive

 confirmation that the adverse driver was underinsured by USAA until June 11, 2020, when

 it obtained a copy of the declarations page from the driver’s USAA policy and an affidavit

 of no other insurance through formal discovery in this matter. See Record Document 20-

 1 at 8. Lemons contends that he provided information to St. Paul as it became available,

 and nevertheless, St. Paul had sufficient information indicating exposure and was

 required to tender a reasonable amount to him. See Record Document 22 at 1-2.




                                           Page 5 of 8
Case 5:20-cv-00329-SMH-MLH Document 24 Filed 04/21/21 Page 6 of 8 PageID #: 607




 Additionally, Lemons argues that St. Paul has continued to violate the duties of good faith

 set forth by these statutory provisions via its “abusively low” tender offers. Id. at 6-9.

               A. Satisfactory Proof of Loss

        The evidence provided by St. Paul in support of its Motion for Partial Summary

 Judgment tells the tale of an insurer taking steps to investigate a claim with little

 assistance from the insured. See Record Document 20-1 at 5-8. St. Paul’s emails and

 claim logs detail its attempts to obtain satisfactory proof of loss from Lemons and his

 counsel for more than a year. See Record Document 20-3. Lemons argues that St. Paul’s

 own investigation into the adverse driver, particularly its phone call to the USAA claims

 adjuster in February 2019, constituted verbal confirmation of the policy limit at issue and

 served as sufficient proof of loss. See Record Document 22 at 5. This, however, ignores

 the clear law on this issue placing the burden on the insured party to provide necessary

 documentation to his insurer. See Reed, 857 So.2d at 1020.

        Further, St. Paul’s efforts to discover the USAA policy limit revealed conflicting

 information. See Record Document 20-3. Over the phone, the USAA claims adjuster

 stated the policy had a $50,000 limit, whereas a worker’s compensation representative

 instructed St. Paul of a $30,000 limit, and Bailey’s office later emailed that a $50,000

 settlement was in the works. See id. Despite repeated outreaches to obtain proof of

 underinsurance from Bailey’s office, this information was not supplied. Only through

 formal Rule 26 disclosures for this lawsuit did St. Paul obtain documentation of the

 adverse driver’s policy with USAA and an affidavit establishing he had no other insurance.

 See Record Document 20-4. This was handed over to St. Paul on June 11, 2020, yet the

 driver’s affidavit is dated December 11, 2019, over a month before suit was filed. See id.



                                          Page 6 of 8
Case 5:20-cv-00329-SMH-MLH Document 24 Filed 04/21/21 Page 7 of 8 PageID #: 608




 Once again, the law clearly states that an insured party who fails to relay necessary

 information to his insurer cannot later claim the insurer was arbitrary and capricious in

 delaying payout of a claim. See McClendon, 732 So.2d at 727.

         Based on the evidence produced, the Court finds St. Paul did not receive

 satisfactory proof of loss from Lemons until June 11, 2020. St. Paul’s tender offer of an

 $85,000 check to Lemons dated June 12, 2020 falls well within the thirty and sixty-day

 deadlines contemplated by § 1892 and § 1973. See Record Document 20-6.

                 B. Continuing Violation Through “Abusively Low” Tender Offers

         Lemons makes the additional argument that St. Paul knew it had significant

 exposure under its UM policy with CNC, and once the formal requirements of satisfactory

 proof of loss were met, failed to provide reasonable tender offers that continue to violate

 § 1892 and § 1973. See Record Document 22 at 6. He cites Guillory v. Lee, a Louisiana

 Supreme Court opinion, for the proposition that St. Paul has engaged in “vexatious”

 conduct in violation of these statutes by offering only $160,000 to this point. 2 See id. at 9.

 St. Paul counters that this argument alleges post-litigation conduct that was not—and

 could not have been—alleged in Lemons’ complaint, while emphasizing their Motion for

 Partial Summary Judgment pertains only to the allegations of pre-lawsuit bad faith set

 forth in the initial pleading. See Record Document 23 at 2.

         The Court agrees with St. Paul. The alleged violations of § 1892 and § 1973 in

 Lemons’ complaint could only have been in reference to the lack of payouts sent at the

 time of filing in January 2020. As outlined above, the Court has found St. Paul was not

 provided satisfactory proof of loss until its receipt of formal discovery in June 2020, and


 2In addition to the $85,000 check sent to Lemons on June 12, 2020, St. Paul also sent $75,000 in December
 2020. See Record Document 20-6.

                                              Page 7 of 8
Case 5:20-cv-00329-SMH-MLH Document 24 Filed 04/21/21 Page 8 of 8 PageID #: 609




 therefore could not have violated these provisions through unreasonable tender offers at

 the onset of litigation.

         The Court recognizes that as a result of its findings, Lemons is likely to seek

 amendment of his complaint to allege St. Paul has presented unreasonably low tender

 offers in violation of these statutes. See Record Document 22 at 7. If such a motion is

 made, Lemons is reminded the deadline for such amendments has long passed. See

 Record Document 15. Pursuant to Federal Rule of Civil Procedure 16(b)(4), he will be

 required to show good cause to modify the Court’s scheduling order which has been in

 place since July 2020. See id.

                                          CONCLUSION

         St. Paul did not receive satisfactory proof of loss from Lemons until June 11, 2020

 and sent payment immediately after obtaining this information. Therefore, no violation of

 La. R.S. 22:1892 or 22:1973 was present at the time this case was filed in January 2020.

 Accordingly, St. Paul’s Motion for Partial Summary Judgment (Record Document 20) is

 hereby GRANTED. An order consistent with the terms of this Memorandum Ruling shall

 issue herewith.

         THUS DONE AND SIGNED in Shreveport, Louisiana on this 21st day of April,

 2021.




                                         Page 8 of 8
